Dear Ms. Lee:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.  Specifically, you ask if a prosecutor must take a leave of absence from his/her employment while seeking election as a judicial candidate.  You also enclosed an index of advisory ethics opinions from the Supreme Court's Committee on Judicial Ethics.
With regard to your question, there is no law which prohibits your continuing as a prosecutor during the time you are a judicial candidate. Since you are not covered by Civil Service, whether or not you are allowed to remain in a certain position is determined by your employing authority, which in your situation is the Mayor of Monroe.
Also, a review of the advisory ethics opinions revealed no opinions that proscribe your candidacy.  If you desire an interpretation of the Louisiana Code of Judicial Conduct which is specific to your situation you should contact the Judicial Administrator of the Louisiana Supreme Court.
I trust this adequately answers your questions.  However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI/FJP/sc